Citation Nr: 0729961	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including a tour in Vietnam from June 1968 to 
June 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May and August 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

To support his claim, the veteran testified at a 
videoconference hearing in November 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In January 2006 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.  But regrettably, 
this case requires still further development before being 
decided, so the Board is again remanding the claim to the RO 
via the AMC.


REMAND

The January 2006 remand directed the AMC to submit an inquiry 
to the U. S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the Center for Unit Records Research 
(CURR)) to try and confirm the veteran's claimed stressors.  
And if at least one stressor was objectively verified, 
the AMC was to arrange for an examination to obtain an 
opinion indicating whether this stressor caused the veteran 
to develop PTSD.

After receiving the JSRRC's report, the AMC did in fact 
arrange an examination to determine if the veteran manifests 
PTSD symptoms connected to a confirmed stressor.  The May 
2007 examination report shows the examiner as having 
diagnosed the veteran with PTSD, chronic, and he noted: 
"[t]he veteran is presenting with [PTSD] symptoms which are 
mild and more likely not related to his experiences in 
Vietnam."  (italics added for emphasis)

The AMC interpreted the report as finding the veteran's PTSD 
symptoms are unrelated to his claimed stressors in Vietnam.  
But his representative, in the September 2007 statement on 
his behalf, asserts the examiner mistakenly omitted the word, 
"than," between the words "likely" and "not," and 
therefore requests that the Board return the file to the 
examiner for clarification.  See, e.g., 38 C.F.R. § 4.2 
(2007).

The total context of this statement in that report suggests 
the examiner indeed did deem the veteran's PTSD symptoms to 
be the result of his Vietnam service.  But this 
interpretation of the examiner's opinion equally is not 
absolutely certain.  So there is insufficient evidence to 
grant service connection, even on the basis of reasonable 
doubt, because the JSRRC report, when viewed in light of the 
veteran's written submissions and hearing testimony, does not 
necessarily confirm his claimed stressors as conceded by the 
AMC in the July 2007 supplemental statement of the case 
(SSOC).

The Board notices the AMC did not ask the JSRRC to research 
the unit, 379th Transportation Company, with which the 
veteran spent the vast majority of his tour.  Instead, the 
AMC listed his unit as the 87th Transportation CO, which he 
was assigned to for only approximately one week.  Further, 
the JSRRC report noted only one attack on Ben Hoa Air Base - 
on June 9, 1968.  No attacks were noted by the JSRRC has 
having occurred during 1969, which is unlikely - but 
certainly not improbable.  But, ultimately, it is not 
critical to this claim.

First, the veteran's service personnel records, and his 
completed PTSD Questionnaire, indicate he did not arrive in 
Vietnam until June 25, 1968.  So the attack on Ben Hoa on 
June 9, 1968, before he arrived, obviously would not confirm 
his claimed stressor.  Moreover, he has stated that he only 
in-processed at Ben Hoa, as his ultimate base of operations 
was Long Binh.  This ultimately reduces his claim to the 
stressor he alleges occurred during his last three days in 
Vietnam.  He says he still was with the 379th, on perimeter 
patrol, Transcript, p. 7, which the Board takes as meaning he 
was still based at Long Binh.
He testified that he left Vietnam on June 25, 1969.  His 
service personnel records, however, show he went into a 
casual status for his return to the United States on June 20, 
1969.  So June 1969, at Long Binh, is the appropriate month 
and place to submit to the JSRRC.

Accordingly, this case is again REMANDED for this additional 
development and consideration:

1.  Return the claims file to the examiner 
who conducted the May 2007 examination and 
request clarification of his opinion 
insofar as whether he meant it is "more 
likely [than] not" the veteran's PTSD 
symptoms are related to his Vietnam 
experience, or did he mean what appears in 
his report, i.e., that the veteran's 
symptoms are "more likely not related . . 
. ."

2.  If, and only if, the examiner advises 
that he meant there is such a relationship 
between the veteran's service in Vietnam 
and his PTSD, that is, it is more likely 
than not, submit another inquiry to the 
JSRRC.  Request that the JSRRC research 
available records and reports for the 379th 
Transportation CO's activities at Long 
Binh, for the period June 1969.  And if 
attacks of any kind are noted, have the 
JSRRC also provide any available 
information as to what part of the base or 
compound was impacted.

3.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



